U.S. Bankruptcy Court - Hawaii #18-01401 Dkt # 19-2 Filed 05/09/19 EXHIBIT    B
                                                                    Page 1 of 14
U.S. Bankruptcy Court - Hawaii #18-01401 Dkt # 19-2 Filed 05/09/19 EXHIBIT    B
                                                                    Page 2 of 14
U.S. Bankruptcy Court - Hawaii #18-01401 Dkt # 19-2 Filed 05/09/19 EXHIBIT    B
                                                                    Page 3 of 14
U.S. Bankruptcy Court - Hawaii #18-01401 Dkt # 19-2 Filed 05/09/19 EXHIBIT    B
                                                                    Page 4 of 14
U.S. Bankruptcy Court - Hawaii #18-01401 Dkt # 19-2 Filed 05/09/19 EXHIBIT    B
                                                                    Page 5 of 14
U.S. Bankruptcy Court - Hawaii #18-01401 Dkt # 19-2 Filed 05/09/19 EXHIBIT    B
                                                                    Page 6 of 14
U.S. Bankruptcy Court - Hawaii #18-01401 Dkt # 19-2 Filed 05/09/19 EXHIBIT    B
                                                                    Page 7 of 14
U.S. Bankruptcy Court - Hawaii #18-01401 Dkt # 19-2 Filed 05/09/19 EXHIBIT    B
                                                                    Page 8 of 14
U.S. Bankruptcy Court - Hawaii #18-01401 Dkt # 19-2 Filed 05/09/19 EXHIBIT    B
                                                                    Page 9 of 14
U.S. Bankruptcy Court - Hawaii #18-01401 Dkt # 19-2 Filed 05/09/19 EXHIBIT
                                                                    Page 10 of B
                                                                               14
U.S. Bankruptcy Court - Hawaii #18-01401 Dkt # 19-2 Filed 05/09/19 EXHIBIT
                                                                    Page 11 of B
                                                                               14
U.S. Bankruptcy Court - Hawaii #18-01401 Dkt # 19-2 Filed 05/09/19 EXHIBIT
                                                                    Page 12 of B
                                                                               14
U.S. Bankruptcy Court - Hawaii #18-01401 Dkt # 19-2 Filed 05/09/19 EXHIBIT
                                                                    Page 13 of B
                                                                               14
U.S. Bankruptcy Court - Hawaii #18-01401 Dkt # 19-2 Filed 05/09/19 EXHIBIT
                                                                    Page 14 of B
                                                                               14
